DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-6 and 8-21 are pending. Claims 1, 2, 5, 12, 13, 16, 18, and 19 have been amended as per Applicants' request. Claims 7 have been canceled as per Applicants' request. Claims 21 have been added as per Applicants' request.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims as filed on January 07, 2022

Allowable Subject Matter
Claims 1-6 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims in this case, is the inclusion of the specific details, “determining that the set of retired blocks includes more than a threshold number of blocks that were retired for a common reason”, as are now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Prior art such as Byom et al. (US 2011/0302445) discloses the tracking of a number of retired blocks and a threshold for the retired blocks. Prior art such as Weingarten et al. (US 2010/0064096) discloses .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SIDNEY LI/Examiner, Art Unit 2136      


/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136